Citation Nr: 1515743	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to the Veteran's service connected knee disabilities. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service connected knee disabilities.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for hypertension. 

5.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a low back disability, to include as secondary to the Veteran's service connected knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the New Orleans, Louisiana, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript is in the claims folder.  

Entitlement to service connection for a low back disability was denied in a January 2006 rating decision.  The Veteran was notified of this decision and provided his appellate rights in a February 2006 letter.  He did not initiate an appeal of this decision, and he did not submit any additional evidence prior to the expiration of the appeal period.  Although service personnel records have been received since January 2006, these are not relevant to the back claim.  Therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b), (c) (2014).  

The claim for entitlement to service connection for a low back disability was adjudicated by the RO and certified to the Board as an original claim.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must initially consider whether new and material evidence has been received, before reaching the merits of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran was afforded an October 2012 VA examination in connection with his left hip disability claim.  The examiner noted some left hip abnormalities but did not provide an opinion as to whether there was a current disability and if so, whether it was related to service.  

The October 2012 VA examination also addressed the Veteran's claim that his right hip disability was related to service, and opined that it was less likely than not that the right hip disability was related to service.  However, the Veteran has contended throughout the claim that his right hip disability was either caused or aggravated by his service connected knee disabilities.   Secondary service connection was not considered by this examination, and this must also be addressed in the addendum.  

The Veteran testified that he was treated at Rapides Hospital beginning a couple of years after service for chest pain; although heart disease was not identified until 2002.  The claims file includes treatment records beginning in 2002 from that hospital, but the earlier records would also be relevant to the claim, and VA has a duty to seek relevant private treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

The October 2012 examiner provided a negative opinion as to whether current heart disease was related to complaints of chest pain in service.  The examiner reasoned that the complaints in service were "primarily" musculoskeletal in nature.  It is unclear whether any of the complaints were related to other causes, such as heart disease.

The Veteran was also afforded a VA examination for his back disability claim in October 2012.  The examiner opined that the Veteran's back disability was less likely than not caused by active service, or by the service connected knee disabilities.  

However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014).  Aggravation was not addressed in the October 2012 examination.  Although VA was not obligated to provide the Veteran an examination in his request to reopen a previously denied claim (See 38 C.F.R. § 3.156, any examination that is provided must be adequate.  Therefore, the October 2012 examination report must be returned to the examiner for an addendum that addresses the matter of aggravation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


The Veteran has not been provided an examination in connection with his hypertension claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the record clearly establishes that the Veteran was diagnosed with hypertension by 2004, and that he continues to be prescribed medication for this disability.  

As noted on the October 2012 VA examination, the service treatment records are negative for high blood pressures.  However, the Veteran testified that he occasionally had high blood pressure readings in service, but that his examiners reassured him that it was just temporary and failed to record them.  The Veteran is competent to report that he was told his blood pressure readings were high when he was in service.  Moreover, his credibility is supported by the August 1981 Report of Medical History he completed at discharge, on which when asked if he had a history of high or low blood pressure he answered "not sure".  The Board finds that the McLendon requirements have been met, and that the Veteran should be scheduled for a VA examination of his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available records of the Veteran's treatment at Rapides Hospital for chest pain before 2002.

2.  Return the Veteran's claims folder to the examiner who conducted the October 2012 VA examination of the hips.  If this examiner is no longer available, it should be provided to an examiner of at least equal qualifications.  The claims folder and electronic record must again be reviewed.  After review of the record, the examiner should provide the following opinions:

a) Does the Veteran have a left hip disability?

b) Is it as likely as not that the Veteran's right or left hip disability was caused by service connected knee disabilities?  

b) If the answer to (a) is negative, is it as likely as not that the Veteran's right or left hip or back disability was aggravated (increased in severity beyond natural progression) by his service connected knee disabilities?  If the answer is "yes", is there medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the right hip disability prior to aggravation?

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any portion of the requested opinions, the reasons and bases for this opinion should be included, and any outstanding evidence that might enable the opinions to be provided should be identified.  An additional physical examination is not required unless deemed necessary by the examiner.  

3.  Schedule the Veteran for a VA examination to determine whether he has current hypertension related to service.  The claims folder and electronic record should be provided to the examiner for use in the study of this case, and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should attempt to express the following opinions: 

Is it as likely as not that the Veteran's hypertension was incurred in or due to active service? 

The reasons for all opinions should be provided.  The examiner should specifically address the Veteran's testimony that he occasionally had high blood pressure readings in service.  The lack of recorded treatment in service cannot be the sole basis for a negative opinion.  If the examiner is unable to provide any portion of the requested opinions, the reasons and bases for this opinion should be included, and any outstanding evidence that might enable the opinions to be provided should be identified.  

4.  Ask the October 2012 examiner to review the claims file and clarify whether any of the symptoms noted in service were as likely as not manifestations of heart disease.  The examiner should provide reasons for the opinion.

If the examiner is not available another physician should provide the review and opinion.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



